Title: To James Madison from Richard O’Brien, 3 October 1803
From: O’Brien, Richard
To: Madison, James


					
						Extract of remarks in Algiers Commenceing August 1803. by O’Brien
						
						Algiers The 3d. of October 1803
					
					On the 2d. of August at 3 PM arrived at Algiers in 29 days from Tripoli 2 tripoline Corsairs—Galliottas 4 Guns Each 3 lattine Sails 13 benches of Oars, and from 50 to 60 men Each.  On this Subject I wrote 6 Circular letters to Spain by the Currier which Sailed for Alicante The 3d. of August.  On The Same Evening Sailed the 2 tripolines destined for The Coast of Spain in Search of Americans.
					10th.  Arrived a tripoline Corsair  with a  Vessel last from Carthagena  had been out 37 days and took nothing.  This Vessel Sailed on the morning of The 13th. to The NE.
					13th.  This morning the dey demanded I should prepare to give The Biennial or 2 years present.  The drogerman being previously instructed by me observed that I expected Said presents with The Consul or with The Vessel with Stores.  The dey said Said Vessel had been A long time Comeing—and Said loudly & I have had patience.  I ansd. the dey That he might be Convinced That The Stores would be Sent That I had a letter from my Govt. wrote 4 1/2 months past on the Subject and that it might be depended on that it wanted 22 days before Said present became due and not haveing anything prepared, I hoped the dey would give me time to Collect The requisite.  The dey ansd. Bona miramus or we Shall See.

					Why the dey Should ask for The 2 years present, before it came due is owing to The Secretaries and Sundry officers, impatience to get The present.  I have no difficulty to advance the Same—10 or 15 days before it becomes due not Thinking it prudent for Sundry Considerations to Contend with The dey.  The Potent might Say where is The annual Stipulations.  You are in debt to me 2 years wanting a few days on The Annuities.  The approach of The Portugee Ambasador has a great Consideration with me.  Let us See the finishing of This great mission.
					On the 21st. of August I called on Mr. Bocris. and Busnachs to Know if They would Supply me with The articles for The 2 years present on The Same terms as They had done 2 years past  To This They answered, that it was now war time Cloth was Very dear & The other articles difficult to be got at.  That The dey And ministry would be difficult to be Contented, after receiving in february last Such great and valuable presents from Spain.  That I well Knew They were lying out of their Money due them from The UStates for nearly 2 years—that I had most every Six Months Since assured them it would be paid, but at present They Seen no Sudden appearance thereof.  That allso The Consuls of Other nations had borrowed money on their affairs and that under 18. or 19 Thsd. $. They would not undertake to furnish The 2 yrs. present. That I had money some time in my possesion and why not pay them The debt due them from The UStates.  That I had tryed every effort in my power, but in vain for The dey to receive Said money as a Cash payment on The Annuities.

					To This I answered that Their money due to them Through my agency no doubt would be forwarded by The new Consul, whom Shortly might be expected here That I would not wish to Commence any new Custom in giveing above 16 Thousd. $ for the amount of The Bennial present, That They well Knew That The Americans Swedes deans & dutch did not give by 1/2 or 1/3d. as Valuable presents as Spain, that did not give a 2 years present and That only every 4. or 6 years Changed their Consul, That if They would not Supply me that I should be obliged to do The best I Could, That watches rings & Cloth and other requisite articles was to be got in town which Joined with my own Knowledge, and influence I made no doubt but I could make out to give The 2 years present for The Said Sum of 16 Thsd. $.  To this They answered They would take a few days to Consider of it.
					On the 23d. of August They informed me as from what I had told them of The Comeing of a new Consul, That Therefore they expected this would be The last present I should give, That They would agree to furnish it for The usial price of 16 Thsd. $, but That I Should first advance them to That amt.  To This I ansd. I would let Them have the 10 Thsd. dollars in Gold and Three thousd. in Silver in all 13 Thousd. that of Course with The new Consul, the money would be Sent, to defray those expences or disburstments and to pay them all debts due on the part of The united States.  Therefore I told them to prepare the present, that as The dey was at his Country Seat & would come to town on the morning of The 26th. that we would Commence Early with The Potent Dey.  Agreed Thus.
					Commenced giveing The Bennial or 2 years present on The 26th. & on The 29th. finished  it amounted to 16 Thsd. $.  Of this Sum I advanced in Cash to Bacri The Sum of 625 doubloons & 3 Thsd. dollars making Thus 13 Thsd. $, So that on this we remain 3 Thsd. dollars in debt to The Bacris & Busnachs.
					in the left margin: Portugee mission failed.
					On the 28th. of August Came of The Port The Portugee 74, and landed The Ambasador, whom left Algiers on The 31st. of August.
					Said Envoy offered The dey, for The Peace and ransom of 375 Captives The Sum of One million of dollars, including duties feese &c. & to make no Annual tribute.  The dey demanded for peace and ransom 6 millions of dollars, but his ultimatum was 2 Millions  The Ambasador, had no Such powers, and therefore left Algiers.  He would provisionally take on him to give 60 Thsd. dollars Extra & had orders to offer, to give The dey The 114 Algerines in Possesion of The Portugeese—the Ambasador had no nation his friend here on the business of Peace, but had his mission been only to ransom the Captives—he would have all the Aid of humanity.
					On The 11th of Septr. The dey demanded of me to write and procure 5. or 6. of his Subjects which were as passengers onboard a tripoline Vessel taken by an American frigate.
					I desired my most respectfull Compliments to The dey, by The drogerman to inform him that he well Knew tripoli was at war with The UStates, that the Vessel was a tripoline Corsair with Guns and men taken by an american frigate adjacent to tripoli that in Such a Vessel I thought it Strange 5. or 6. of his Subjects Should go on board of Said Corsair in order to go to tripoli and then Come by land to Algiers, when every day there was an opportunity from Gibralter to Oran and as few ports in The deys territories to The westd. That these Suposed Subjects Could not be passengers, but part of The Crew of the tripoline Corsair destined to a port of Blockade, That I would write The deys request but That I could not promise they would be given up that it would be requisite to have Their names & other Particulars.  The drogerman Commenced this Ansr. And as he advanced, thereon The dey Stampt & Swore  Sayes he have I got a list of all my numerious Subjects  What do I Know or Care about The word blockade  is There Such a thing Known in This Country and is The Americans to alter our  or Customs.  Go tell The Consul I have heard that 5. or 6. of my Subjects is taken as passengers in a tripoline Corsair by an American frigate, to write to The capt. of The frigate & his Govt. that I demand them  I Know The Consul Cannot get Them but he Can write As I desire and bring me The 5—or 6. or The ansr. of his Govt.
					in the left margin: On the Annuities
					On the morning of The 12th. of Septr. arrived, The American Ship, The Betsy Walk Capt Miles Reddick from Norfolk out 70 days, a load of timber &c.  I recd. and perused your letter of The, 31st. of may 1803.
					
						
							Cargo as Viz.
							Said Ship had allso on board as private acct.
						
						
							8 Oak water wayes
							Twenty one barrels of tar
						
						
							10 Pieces Stern post & Clamps
							40 barrels of Pitch
						
						
							10 oak breast hooks
							76 dozen of Handspikes
						
						
							 Cut water
							23 Thsd. two hundred & Thirty hhd Staves.
						
						
							100 floor timbers, Strait timber
							Which articles I with much difficulty
						
						
							20 Hawze timbers
							got recd. on The Annuities.
						
						
							85 Pine beams
							The whole of These Sundry articles
						
						
							166 4 inch Oak Plank
							 were landed at Algiers from The 13th. 
						
						
							7—Six inch Oak Plank
							 to The 30th. of Sept. 1803.
						
						
							131—two inch Pine Plank
							The freight for said Ship I find is
						
						
							120 Casks of Spikes
							 2044£ Stg.  The Cargo as pr.
						
						
							40 barrels of lamb black 
							 invoice Cost in The UStates 
						
						
							4 logs & 10 boards of Mahogany
							The Sum of 10898 dollars.
						
						

						
							one trunk of dry goods
							The articles taken to aid The annuities
						
						
							One box Containing 3 Telescopes
							Cost at Norfolk 1126$—which
						
						
							One tierce of Sugar
							Sums—together makes—The Amt. of The
						
						
							One hhd. Pepper
							Cargo to be 12024$—The articles
						
						
							Three barrels of Coffee
							 to grease The wayes prevent Squalls
						
						
							five Cages for redbirds
							on acct of no Powder Cordage
						
						
							3 Squirrels & Cages
							  or Cables Sent is 1712$ which
						
						
							Six Boxes & one hhd. of China

							deducted—leaves a Cargo The Cost in The
						
						
							
							  UStates to Ansr. on The Annuities
						
						
							
							to The Amt of—10312$.
						
					
					I had prepared The requisite Persons to prevent The deys great Squalls on account of Bringing no Powder Cordage or Canvass.  The Spikes were damaged by Salt water  The floor Timbers were Strait, and only Calculated for Gun Carriages—They Should have been Crooked timber and The Note attended to—The wood in General was The best Cargo of timber They ever recd. from The UStates
					On the morning of The 15th. of September I moved in Procesion with my drogerman with The following articles as presents to The Dey.
					
						
							2 Pieces of india dimity,
							The note of This private Presents to The Ministry & Sundry under officers will be in A Seperate Statement from His Detail.
						
						
							4 Pieces of india muslin
							
						
						
							12 Pieces of nankeens,
						
						
							3 Pieces of Linnen
						
						
							1 Whole Sett of China dinner Service
						
						
							2 Setts of tea & Coffee Cups &c.
						
						
							46 China bowls,
						
						
							12 loaves of Sugar,
						
						
							1 Quintal of Coffee,
						
						
							1 Quintal of Pepper
						
						
							2 Squirrels & Cages, no redbirds
							
						
					
					As I approached The Dey in his Private apartment, with This regalia he Seemed Smileingly Content and after a little Ceremonie of what news what Cargo, If I had not a letter for him in Ansr. to his &c. he Commenced examining The whole of the present.  I told him that The Cargo was The best I had ever seen in any Country. That The new Consul of a good Character, Selected as one of The best of our Citizens, might be Shortly expected with him The ansr. to his letter.  Sayes he The Consul is one part of it.  You See Sayes he that your Govt. and I thought alike but at a distance  I wanted a Consul with a Clean face—and you tell me he is Comeing  So far we are friends, but why did not this Ship bring The mahogany boards and other articles I required.  This Ship loaded in a Country place on the Coast, where but a little of The mahogany Could be procured and the timber Being The oldest Commision it is Customary to pay attention to The first order that as to powder we had no manufactories thereof. That our System being in General peaceable—what at times we wanted we imported, that another Ship was loading with timber for Algiers.  The dey Sayes So far All is well, or Bona Bona.
					After This Visit to The dey I paid my respects to The Prime Minister  he asked me what articles &c. I gave to The dey.  I told him Candidly what I gave and what Conferance I had with him.  He Sayes I, am Glad to find that he was Calm on the Powder,  Sayes he we are your friends  others would not have been excused or Come of as you have done
					On the morning of The 19th. of Sept. Sailed 9 Sail of Algerine Corsairs as Viz.
					
						
							Algerine frigt. of
							 44 Guns

							in Port a Xebec of 34 Guns
						
						
							Portugee of
							 44
							   a Xebec of 18 ditto
						
						
							American
							 34
							   A Schooner of 14 Guns
						
						
							Xebeck
							 32
							a frigate on The Stocks of 48 Guns will be
						
						
							Polacre
							 24
							Launched the latter End of 1804.
						
						
							Polacre of
							 18
							allso 46, or 48 Gunboats & Some with mortars

						
						
							Xebec of
							 26
							2 Mercht. Gallies & 4 Galliottas at Bona and Oran
						
						
							Brig of
							 22
							
						
						
							Schooner of
							 16
							
						
						
							2600 men, Guns
							260
							
						
					
					
						
							Consular Expenses from The 26th. of January 1802 untill
							$
						
						
							 The 1st. of July 1803 Amt.
							2444 3/4
						
						
							As pr. triplicate Copies forwarded to The Secretary of State, to defray these expenses and for to Sustain my family I have been obliged to make use of 4 Thousd. dollars of The money deposited with me by Captain Barron.
							
						
						
							Money advanced by The Bacris as a prest. to The Hogia De Cavalas on his marriage in October or november 1802. amt.
							280$
							}
							780
						
						
							to The dey in March on The birth of A son
							500$
						
						
							due to Bacris as pr. Acct. of Novbr. The 26th. 1801
							$
							
							15073 3/4
						
						
							due to Bacris on The two years present 1803
							
							
							3000
						
					
					This dispatch I presume will give you an idea of our present money debts, and Cash at Algiers.
					Even Should Consul Lear arrive at Algiers in a few days, I shall be obliged to remain untill The Spring On acct. of Waiting an increase to my family, And Should The 2d. Ship or Sally arrive with timber from Norfolk I shall wait untill that Cargo is landed before I think of Setleing The accounts or The Annuities with The Algerine Govt. as both Cargoes Combined will not require more Expense in Setleing Then you would be at for The Settlemt. of one.  Further The Circumstance Might be Very requisite for Consul Lears information & instruction—and There will be I presume with him a Sum of Cash in order Should there be an Opportunity to Make partly a Cash paymt. extra funds—will be wanting on The Occasion.
					I have obtained The deys Pass. for The American Ship Betsy Walk Captn. Miles Riddick for one year to afford Said Ship protection against The Corsairs of The States of barbary—Said Ship had no American Meditteranian Pass.  this Should be Strictly Attended to in futre for all our Vessels.  Sir I am Very respectfully Your most obt. Servt.
					
						Richd. OBrien
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
